First of all, let
me say how satisfied I am about this week's decision of
our 14 European Union (EU) partners to lift the
measures implemented on 31 January against Austria.
This is a victory for reason, and it is also a victory for
Europe. In the last seven and a half months — a very
difficult time, I must say — the United Nations has
stood by us. Austria treasures this support. The United
Nations has had confidence in our firm commitment to
universal standards and values. The report of the “three
wise men”, Martti Ahtisaari, Marcelino Oreja and
Jochen Frowein, comes to the same conclusion. Austria
will continue its role as an active, reliable and
constructive Member State of the United Nations.
Austria expects to resume fully its formal and
informal work within the European Union. This is
absolutely crucial in view of the important projects that
lie ahead of us: first, the reform of the institutions of
the European Union and, secondly, the enlargement of
the Union, a matter of great importance and a historic
responsibility. An enlarged Union will bolster
European stability and prosperity. Its benefits will
reach beyond Europe. Austria, as a country in the heart
of Europe, will fully support and, in its own interest,
accelerate the process of enlargement.
Since this fifty-fifth session of the General
Assembly coincides with the turn of the millennium,
we ought to undertake a broader examination of today's
world. We ought to design policies of a long-term
nature. All too often we have to cope with
contradictions when engaging in day-to-day politics
and when rapidly responding to crises on the one hand
and addressing sustainable societal development on the
other. A great number of our decisions taken today
have important implications for future policy options.
Generations to come will have to bear the cost, and
they will enjoy the benefits of our policies.
It is in this context that I wish to pay tribute to
the Secretary-General, Mr. Kofi Annan, for his
clairvoyance and leadership. His millennium report
embraces a balanced analysis of the challenges the
international community faces today, and it offers
concrete, accomplishable and far-sighted
recommendations. Austria welcomes this road map for
the future course of United Nations activities and will
follow its guidelines.
Furthermore, Austria supports the timely
initiative of the Secretary-General to mandate a
comprehensive review of peacekeeping operations in
all their aspects. Since the environment for complex
peace operations has become more challenging than
ever before, Austria, as a major troop contributor,
welcomes the report and the recommendations drawn
17

up by a group of experts under the leadership of
Mr. Brahimi. We are ready to support their
implementation.
As Chairperson-in-Office of the Organization for
Security and Cooperation in Europe (OSCE), I wish to
outline a number of major achievements of the OSCE
during this year. The OSCE serves as the primary
forum for early warning, conflict prevention, crisis
management and post-conflict rehabilitation in my
region. This year we are celebrating the twenty-fifth
anniversary of the Helsinki Final Act. This truly
historic document initiated the Helsinki Process, from
which we still draw valid lessons for our common
efforts to achieve “freedom from fear”, to use this vivid
notion from the report of the Secretary-General
(A/54/2000, para. 65). Security and stability through
cooperation and the effective protection of human
rights within each country have a direct bearing on
international peace and security. The fundamental
significance of democracy, human rights and strong
civil societies has been affirmed in the Charter on
European Security adopted by the OSCE participating
States last year in Istanbul.
The OSCE has proved to be a flexible institution,
adapting itself to the far-reaching changes in the
political landscape of Europe after the fall of the Iron
Curtain. Over the past decade, it has evolved into a
vibrant organization with a network of as many as 20
field operations.
Not only in South-Eastern Europe and Central
Asia, on which I will elaborate later, but also in other
parts of the OSCE area, we have been able to achieve
concrete results in our continuing efforts for peace and
stability. As to conflict prevention, I would like to
mention the successful observation mission of the
OSCE at the border between Georgia and the Chechen
Republic of the Russian Federation. We can also
register some positive developments concerning the
political resolution of “frozen conflicts” in Georgia and
in Moldova — conflicts which are often outside the
spotlight of broader public attention but nevertheless
have a highly destabilizing impact on the region and
beyond. Through my frequent travels as Chairperson-
in-Office, I wish to enhance the political awareness
regarding these unresolved or potential conflicts and
security risks. The conflict situation in Chechnya
remains unresolved and a matter of great concern.
Let me mention an achievement in the
institutional field. An important step in enhancing the
civilian crisis management capability of the OSCE was
set with the establishment of the Rapid Expert
Assistance and Cooperation Teams (REACT), a
programme which should speed up the deployment of
highly trained civilian experts to the field.
What are the specific challenges the OSCE is
currently facing in the prevention, settlement and
management of conflicts? In South-Eastern Europe the
work of the Organization focuses in particular on the
strengthening of democracy, post-crisis rehabilitation,
the rule of law and civil society. The promotion of free
and fair elections plays a key role in achieving these
goals. The OSCE is tasked with organizing local
elections in Kosovo at the end of October this year and,
only two weeks thereafter, of general elections in
Bosnia and Herzegovina. In Kosovo, the OSCE has
been involved in the complex task of civil and voter
registration, which resulted in more than 1 million
registrations. I note with regret that the Kosovo Serbs
did not participate in the registration process and that
Belgrade would not allow the registration of Kosovo
Serbs in Serbia. The OSCE, however, will continue its
efforts to bring about active participation of the
Kosovo Serbs in democratic political life. We will not
lose sight of our common goal of a pluri-ethnic
Kosovo.
Kosovo is an excellent example of the new
quality of the cooperation between the United Nations
and the OSCE as a distinct component within the
overall framework of the United Nations Interim
Administration.
A central goal of Austria's chairmanship of the
OSCE is to give equal attention to current, and often
long-standing, conflicts as well as to potential security
risks. In the pursuit of this policy, we support the
explicit goal of the OSCE to create a common security
space. This implies a strong focus on the Caucasus
region and on Central Asia. The OSCE effectively
contributes to the alleviation of the suffering of the
civilian population in this region, the promotion of
political dialogue between warring parties and the
monitoring of post-conflict arrangements through
observer missions.
Conflict prevention is key to the work of the
OSCE in Central Asia. During my most recent visit to
the region, I obtained a first-hand impression of its
18

security problems. In addition to the destabilizing
effects of the precarious situation in Afghanistan, the
Central Asian region faces manifold transnational
threats, such as terrorism, organized crime, illegal arms
and drug trafficking and the degradation of the
environment, as well as violent extremism and
religious fundamentalism.
The OSCE is well placed to support the Central
Asian States in their common efforts to deal effectively
with these multiple challenges to their security. It acts
as a political catalyst supporting the efforts of other,
specialized international actors. The international
conference, jointly prepared by the OSCE
Chairmanship and the United Nations Office for Drug
Control and Crime Prevention, on the issues of drugs,
organized crime and terrorism, to be held in Tashkent
on 19 and 20 October is only one example.
I cannot but re-emphasize the importance of the
human dimension in the work of the OSCE. In the
course of this year we have focused our work on a
number of abhorrent facets of civil unrest, such as
children in armed conflict, the proliferation of small
arms and the trafficking in human beings, particularly
women and girls. It is in this context that I would like
to highlight the recent adoption of a comprehensive
Action Plan for Gender Issues, which will guide the
OSCE in its commitment to advance equality between
women and men and to protect the human rights of
women and girls in the region.
If we analyse the profound changes that have
occurred in the recent past, we note that the individual
citizen has gained in prominence not only as an actor in
our democratic societies, with growing responsibilities
in relation to the social, environmental and economic
sustainability of our development, but as a victim of
new threats to security.
It is noteworthy that the United Nations, the
Group of Eight and the OSCE have increasingly moved
action against terrorism, drug abuse and crime to the
top of their agendas. I am pleased to point out that the
negotiations on a Convention against Transnational
Organized Crime, which were held at United Nations
Headquarters in Vienna over the past two years, led to
a successful outcome in the course of this summer. We
are confident that the three additional protocols — on
trafficking in and smuggling of persons as well as on
trafficking in firearms — will be concluded this fall.
Austria, in any case, will strive for a rapid entry into
force and implementation of these important legal
instruments. We are pleased that the United Nations
Centre for International Crime Prevention will serve as
the secretariat for the Conference of the Parties. I stress
that my country is ready to join forces with our
partners in the developing world to counter organized
crime in all its facets.
Thanks to the human development reports of the
United Nations Development Programme (UNDP), our
understanding of development has shifted from macro-
economic statistics to a more human-centred concept,
defining development as a process of broadening the
spectrum of choice, both of the individual human being
and of society at large. I am pleased that the Human
Development Report 2000 underlines the
interrelatedness between human development and
human rights. In short, the Report concludes that
human development is an essential precondition for the
realization of human rights. Human rights, in turn, are
an essential prerequisite for comprehensive human
development.
If, however, we accept that most challenges to
human security have a human rights dimension, we
may wish to take a new and more operational look at
the promotion and protection of human rights. How can
we make our human rights regimes more effective in
our societies? The Secretary-General has shown us the
path to follow, saying:
“it is the poison of ignorance, all too frequently,
that lies at the heart of human rights violations,
knowledge provides an antidote”. (Press release
SG/SM/6829, 10 December 1998)
Ultimately, it will be citizens themselves who, through
better knowledge, become the owners of their human
rights.
It is in this context that I would like to point out
the initiative taken by all women Ministers for Foreign
Affairs present at the opening of the fifty-fifth session
of the General Assembly. We jointly launched an
appeal to our fellow leaders in order to energize our
common fight against the global scourge of HIV/AIDS,
a scourge which increasingly affects women and girls.
Our efforts to counter the HIV/AIDS pandemic must be
multifaceted. They must encompass access to adequate
medical care, drugs and social protection; they must
encompass information and services available to girls
and women to help them understand their sexual and
reproductive rights in order to protect themselves from
19

unwanted pregnancies and sexually transmitted
diseases, including HIV/AIDS. This should be
combined with the education of young men to respect
women's self-determination and to share responsibility
with women in matters of health, sexuality and
reproduction.
The United Nations Decade for Human Rights
Education, spanning the period 1995-2005, was
unanimously adopted by this Assembly at its forty-
ninth session. We have reached its mid-term and might
therefore wish to give it new momentum. We clearly
came to understand that human rights education and
learning serve as strategies for development on the one
hand and as preventive tools for human security on the
other.
Following an initiative taken by Austria in the
framework of the “Human Security Network” of
Foreign Ministers, an International Workshop on
Human Security and Human Rights Education was
convened in Graz, Austria, early this year. Experts
from all continents called for human rights education
and learning as a common endeavour of governmental,
intergovernmental and non-governmental institutions.
They concluded that human rights education should go
beyond formal education so as to encompass all forms
of learning and different modes of socialization.
Innovative human rights education must be
participatory and operational, creative and
empowering. It must address all levels of society. All
citizens, in particular all persons in positions of
leadership, must regard human rights standards as a
yardstick when making decisions.
In this context, I applaud the initiatives taken in
Africa, South Asia, Latin America and Europe to have
municipalities proclaim themselves “Human Rights
Cities”. I am pleased to announce from this rostrum
that the city of Graz will be the first “Human Rights
City” in Europe.
While we affirm the universality of our human
rights, human rights education and learning will have
to be rooted in the rich cultural plurality of the world.
In the diversity of learning processes we will better
comprehend the common humanity we all share.
Why, it will be asked, do I raise the issue of
human rights education and learning at the General
Assembly of the United Nations? It is because I am
convinced that in this strategic triangle with human
security and human development, human rights are of
profoundly political significance for the direction we
take in our development.
As the acquisition of any political culture takes
time, our efforts must be long-term and comprehensive.
At the same time, there is a sense of urgency. This is
why I appeal to the Assembly to give our efforts in this
area a new momentum and new energy and direction.
Lately civil society has pleaded for more political
leadership in this field. We should be ready to respond
and to develop new structures of partnership with civil
society and with the institutions already active in the
field at national, regional and international levels.
The global house of human rights must be built
every day. It must be built by everyone and it must be
owned by everyone. Only then will it be a house of
prosperity, a house of freedom and a house of peace.





